ORDER
PER CURIAM.
Brian K. Johnston (“Movant”) appeals from the judgment of the motion court denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant contends the motion court clearly erred in denying his post-*603conviction motion without an evidentiary hearing because the State violated the plea agreement. Specifically, Movant argues the State breached the plea agreement, or what he reasonably believed was his agreement with the State, when it recommended a sentence of greater than seven years of imprisonment.
We have reviewed the briefs of the parties and the record on appeal and find the motion court did not clearly err in denying Movant post-conviction relief without an evidentiary hearing. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).